Citation Nr: 1546279	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  12-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a waiver of overpayment of dependency and indemnity compensation (DIC) benefits in the amount of $68,587.13, to include the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to February 1993.  He died in August 1997.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 decision of the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In August 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant received dependency and indemnity compensation (DIC) benefits after the Veteran's death in August 1997.  She remarried in April 2006.  A January 2010 report of contact indicates the appellant reported that she remarried at that time, resulting in an overpayment of DIC benefits to the appellant from April 2006 through January 2010.  

The appellant has asserted that she called VA around April 2006 to secure a property tax exemption for a house she had purchased, and informed VA of her marriage.  See November 2010 statement.  She stated that in January 2008, when her son was receiving Section 35 benefits for college, she called VA again and informed them of her marriage.  Id.; Board Hearing Transcript at 6-7.  She stated that she then called VA again when her oldest turned 21 and she felt there was a need to readjust her income based on him being 21.  She then received a letter stating the amount she had been overpaid.  Id.  

A January 2010 report of contact indicates the appellant called VA and reported that she had remarried in April 2006.  There is no documentation in the VBMS or Virtual VA files of any phone calls prior to the date.  However, the appellant's son and daughter received Chapter 35 education benefits.  Detailed information regarding their benefits is not in the claims file.  There may be a record of the appellant's phone calls in another education benefits file, particularly as the appellant asserted that she called in regard to her son's Chapter 35 benefit in 2008.  Additionally, the Chapter 35 education benefits forms may have noted that the appellant had remarried.  Therefore, an attempt should be made to obtain any relevant additional records located in another file, including the Chapter 35 education benefits records.

The appellant has also asserted that she believed the continuing DIC benefits were for her children.  See Board Hearing Transcript at 10.  As at least one of her children was under age 18 at the time of her remarriage, she has contested the amount of debt.  The validity of the debt has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, on remand, the AOJ should address the validity of the $68,587.13 overpayment.  Because the issue of the validity of the debt has not been formally adjudicated by the AOJ, the Board may not consider it at this time in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  In adjudicating this matter, the AOJ should set forth in the record a written paid and due audit of the appellant's DIC benefits and the benefits for her children. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any education benefits file regarding the Veteran's children's applications for Chapter 35 education benefits, to include any records of phone calls from the appellant and any forms indicating the appellant had remarried.  All attempts to obtain the records should be documented in the claims file.  

2.  Thereafter, prepare an audit setting forth the period of the overpayment at issue, the amounts due and paid to the appellant and any amounts due to her children.  Once compiled, the audit report must be associated with the claims file, and a copy must be sent to the appellant and her representative. 

3.   Thereafter, readjudicate the issue on appeal of entitlement to a waiver of overpayment of dependency and indemnity compensation (DIC) benefits in the amount of $68,587.13, to include the validity of the debt.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




